\*11o-\H
                                  ELECTRONIC RECORD




COA#        01-13-00847-CR                        OFFENSE:        22.021 (Agg SexAssault w/Child)

            Salvador Martinez v. The State of
STYLE:      Texas                                 COUNTY:         Harris

COA DISPOSITION:        DISMISS                   TRIAL COURT:    177th District Court


DATE: 07/29/2014                    Publish: NO   TC CASE #:      133380




                          IN THE COURT OF CRIMINAL APPEALS


           Salvador Martinez v. The State of
STYLE:     Texas                                       CCA#:

                                                       CCA Disposition:
                                                                       ;3afeW¥
           PRO SE                     Petition

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

          'fi&To&r?)                                   JUDGE:

DATE: _       tz/nkorf                                 SIGNED:                           PC:

JUDGE:             J/jz* Lu*A*e^                       PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD